ELLETT, Justice
(concurring in the result) :
I concur in the result because I do not think the counterclaim states a cause of action. The fact that pretrial depositions *117were not used at trial does not in and of itself show negligence or malpractice.
While this point was not raised on appeal, we may notice it in order to affirm the trial judge.1
However, I cannot agree that the statute of limitations had run on the claim. While it is true that the statutory period had run from the time of the alleged negligence at the time of filing the counterclaim, it had not run from the date of termination of the services of the plaintiff as counsel for defendant in the case wherein the negligence is claimed to have occurred.
I think that so long as a lawyer is trying a case for his client that it would be improper to permit or require the client to begin a separate action against his attorney every time he thought the attorney had erred in a trial tactic. The cause of action, if any there be, should ripen and the statute of limitation begin to run only upon termination of services of the attorney in that particular case.

. 5 C.J.S. Appeal & Error § 1464 (1); Goodsel v. Dept. of Business Regulation, Utah, 523 P.2d 1230 (1974).